Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 02/26/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/David E Sosnowski/         SPE, Art Unit 3745                                                                                                                                                                                               



Continued Examination Under 37 CFR 1.114

02/26/2021 has been entered.

Response to Arguments
Applicant’s arguments, see section IV of Appeal brief, filed 02/18/2021, with respect to the rejection(s) of claims 1-4, 7-15 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by U.S. PG PUB 20170268362 / U.S. Patent 10,337,346 (McCaffrey); Claims 1, 3 - 7, and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4303371 (Eckert); Claims 9-10 and 24-25 under 35 U.S.C. 103 as being unpatentable over Eckert, in view of U.S. Publication 2008/0206046 (Razzell); and Claims 21-23 under 35 U.S.C. 103 as being unpatentable over Eckert, in view of U.S. Publication 2008/0206046 (Razzell), in further view of U.S. Publication 2016/0215645 (McCaffery-'645) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,246,299 (Razzell) .

Regarding claim 13, Razzell teaches a gas turbine engine comprising:

an array of blades (element 11) rotatable about the engine axis; and 
an array of blade outer air seal assemblies distributed about the array of blades to bound a core flow path (as shown in Fig. 2), wherein each of the seal assemblies comprises: 
a seal (element 30, Fig. 6) including a seal body (see annotated Fig. 5) having a seal face (see annotated fig. 7) that bounds the core flow path (see annotated fig. 4) and an opposed impingement face (see annotated fig. 7), the seal body defining an internal cavity (col. 4, Lines 13-15) extending in a circumferential direction between opposed mate faces (see annotated fig. 2) and extending in a radial direction between walls (element 54) of the seal body defining the seal and impingement faces (as shown in fig. 7), the circumferential and radial directions with respect to the engine axis, and the seal body defining at least one inlet flow aperture (element 44, Fig. 7) to the internal cavity;
a baffle (element 90, Fig.  7, Col. 4, lines 13-15) that divides the internal cavity into at least a first region (element 92, Fig. 7) and a second region (element 94), the first region defined between the baffle (element 90) and walls of the seal body ( see annotated fig. 7), and the at least one inlet flow aperture is defined along the first region (as shown in fig. 7). 

    PNG
    media_image1.png
    738
    1705
    media_image1.png
    Greyscale

Annotated Figure 2

    PNG
    media_image2.png
    538
    827
    media_image2.png
    Greyscale

Annotated Figure 4

    PNG
    media_image3.png
    533
    1005
    media_image3.png
    Greyscale

Annotated Figure 5

    PNG
    media_image4.png
    773
    1247
    media_image4.png
    Greyscale

Annotated Figure 7


Regarding claim 14, Razzell teaches wherein the first region (element 92, Fig. 7) includes a first section extending from a second section (see annotated Fig. 7), the first section has a component in the radial direction, and the second section has a component in an axial direction with respect to the engine axis such that the second section is defined between the baffle and the walls of the seal body defining the seal face (Each section has a component in both the radial and axially direction, the second section is defined by element 30).
Regarding claim 15, Razzell teaches the engine case defines a plurality of cooling passages that communicate with a cooling source (Col. 2, Lines 34-42), each of the plurality of cooling passages defines a passage axis that is oriented such that a projection of the passage axis intersects the impingement face (see annotated fig. 7) of the seal body, and the at least one inlet flow aperture (element 44) is defined along the impingement face.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,246,299 (Razzell), in view of U.S. Patent 4,303,371 (Eckert).

Regarding claim 1, Razzell teaches a seal assembly for a gas turbine engine comprising: a seal (element 30, Fig. 6) including an elongated seal body (see annotated fig. 5) having a seal face (see annotated fig. 7) that bounds a gas path (see annotated fig. 4) and an opposed impingement face (see annotated Fig. 7), and the seal body defining an internal cavity (Col. 4, lines 13-15) extending in a circumferential direction between opposed mate faces (see annotated fig. 2) and extending in a radial direction between walls (element 54, Fig. 7) of the seal body defining the seal and impingement faces; and 
a baffle (element 90, Fig.  7, Col. 4, lines 13-15) that divides the internal cavity into at least a first region (element 92, Fig. 7) and a second region (element 94), the first region including a first section (see annotated Fig. 7) extending transversely from a second section (see annotated fig. 7), 
Razzell does not teach the second region section is defined between the baffle and the walls of the seal body defining the seal face.
Eckert teaches an impingement baffle that is attached directly to a shroud support structure such that the combination provides a low-leakage, high pressure plenum for supplying impingement airflow to the turbine rotor shroud for cooling purposes (abstract). 
Eckert further teaches the baffle (element 38) that divides the internal cavity into at least a first region (element 43) and a second region (region outside of element 38), the first region including a first section (element 41) extending transversely from a second section (element 44), the first section having a component in the radial direction (as shown in fig. 2), and the second section having a component in an axial direction (as shown in fig. 2) such that the second region is defined between the baffle and the walls of the seal body defining the seal face (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Razzell with the teachings of Eckert to provide the second region section being defined between the baffle and the walls of the seal body defining the seal face. Doing so, is a simply substitution of known elements for another to obtain predictable parts. 

Regarding claim 2, Razzell as modified teaches the invention of claim 1.
Razzell does not teach wherein the first region defines a first volume, the second region defines a second volume, and the first volume is less than half of the second volume. It would have been obvious to try, by one of ordinary skill in the art before the effective filling date to have the first volume is less than half of the second volume since there are a finite number of identified, predictable solutions one of ordinary skill in the art could have pursued 3 different arrangements, where the first region is the largest, equal to, or smaller than the second region with a reasonable expectation of success. As noted by Razzell, “Thus in this configuration of cascade 90, the coolest air cools the hottest (in this case upstream) part of the seal segment 30.” (Col. 4, Lines 25-27). The configuration of the regions within the BOAS are designed for cooling with a focus on cooling the hottest region first and then circulating the cooling air to other regions/sections of the BOAS. In doing so, it would be expected one of ordinary skill in the art to recognize that cooling air can be improved through the design of the baffle that divides a cavity between a first and second region through manipulation of the region size by the baffle to generate predictable results.
Regarding claim 3, Razzell as modified above teaches the first section interconnects the second section and one or more inlet flow apertures (element 32 of Eckert) defined by the seal body.
Regarding claim 4, Razzell as modified above teaches wherein the second section interconnects the first section and one or more outlet flow apertures (element 16 of Eckert) defined by the seal body.
Regarding claim 5, Razzell as modified above teaches the seal assembly of claim 4.
Razzell does not teach wherein the baffle is substantially free of any impingement holes such that the first region is fluidly isolated from the second region between the one or more inlet flow apertures and the one or more outlet flow apertures 
Eckert teaches wherein the baffle is substantially free of any impingement holes (element 44) such that the first region is fluidly isolated from the second region between the one or more inlet flow apertures and the one or more outlet flow apertures (the apertures of Eckert are depicted on to element 39 and not elements 42 and 41, isolating that portion of the second region).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Razzell with the teachings of Eckert to provide a baffle that is substantially free of any impingement holes. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding claim 6, Razzell as modified above teaches wherein the first region includes a third section (element 42 of Eckert) that extends transversely from the first section (element 41 of Eckert) such that the third section has a component in the axial direction to interconnect the first section and the one or more inlet flow apertures (element 32 of Eckert), with the third section extending along walls of the seal body that define the impingement face (along face of element 17 of Eckert) such that the first region at least partially surrounds the second region.
Regarding claim 7, Razzell as modified above teaches wherein a width of the first region varies at locations along the baffle in at least one of the circumferential direction and the axial direction (Fig. 2 of Eckert).
Regarding claim 8, Razzell as modified above teaches the seal assembly of claim 1.
Razzell and Eckert do not teach wherein the first section extends along walls of a leading edge region of the seal body that defines the internal cavity.
As noted by Razzell, “Thus in this configuration of cascade 90, the coolest air cools the hottest (in this case upstream) part of the seal segment 30.” (Col. 4, Lines 25-27). The configuration of the baffle within the BOAS are designed for cooling with a focus on cooling the hottest region first and then circulating the cooling air to other regions/sections of the BOAS. 

Regarding claim 9, Razzell as modified above teaches a pair of mounting blocks (element 34, Fig. 2) insertable into respective openings along the mate faces to secure the seal to an engine static structure (Col. 2, Lines 53-64).
Regarding claim 10, Razzell as modified above teaches wherein the first region includes outlet flow apertures along the mate faces (outlet flow apertures Element ‘D’ and element 60, Fig. 5).
Regarding claim 11, Razzell as modified above teaches the seal is made of a first material including a ceramic material, and the seal has a unitary construction (Col. 2, Lines 53-64, Fig. 2-6 show the unitary construction of the seal).
Regarding claim 12, Razzell as modified above teaches the seal is a blade outer air seal (BOAS) (abstract).
Regarding claim 21, Razzell as modified above teaches a pair of mounting blocks (element 34, Fig. 2 ) insertable into respective openings along the mate faces to secure the seal to an engine static structure (secured by element 40, to element 38, Fig. 6); 
wherein the mate faces include a first mate face and a second mate face (see annotated fig. 2), and the internal cavity extends in the circumferential direction from the first mate face to the second mate face (as shown in fig. 2); wherein the seal is a blade outer air seal (BOAS); 
wherein the seal is made of a first material including a ceramic material, the seal has a unitary construction (Col. 2, Lines 53-64, Fig. 2-6 show the unitary construction of the seal), the seal body includes a plurality of layers arranged in stacked relationship to loop around a perimeter of the internal cavity (Col. 2, Lines 42 - 52); 
wherein the internal cavity is defined within and bounded in the radial direction by a thickness of the seal body (thickness of element 30); wherein the first region includes a third section (element 42, Fig. 2 of Eckert) that extends transversely from the first section such that the third section has a component in the axial direction to interconnect the first section (as shown in fig. 2) and the one or more inlet flow apertures (element 44), with the third section extending along the wall of the seal body that defines the impingement face such that the first region at least partially surrounds the second region (the third section does partially surround the second region), 
Regarding claim 22, Razzell as modified above teaches the seal assembly of claim 21.
Razzell does not teach wherein the baffle is substantially free of any impingement holes such that the first region is fluidly isolated from the second region between the one or more inlet flow apertures and the one or more outlet flow apertures 
Eckert teaches wherein the baffle is substantially free of any impingement holes (element 44) such that the first region is fluidly isolated from the second region between the one or more inlet flow apertures and the one or more outlet flow apertures (the apertures of Eckert are depicted on to element 39 and not elements 42 and 41, isolating that portion of the second region).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Razzell with the teachings of Eckert to provide a baffle that is substantially free of any impingement holes. Thus, 
Regarding claim 23, Razzell as modified above teaches the first region includes outlet flow apertures (element 66, Fig. 3/ element 60, Fig. Fig. 5) along the mate faces.
Regarding claim 24, Razzell teaches a plurality of mounting blocks, wherein pairs of the mounting blocks are insertable into respective openings along the mate faces to secure the respective seal to the engine case (element 34 is inserted into the openings of element 32, Fig. 2);
 wherein the mate faces include a first mate face and a second mate face (see annotated fig. 2), and the internal cavity extends in the circumferential direction from the first mate face to the second mate face (the cavity does extend from the first face to the second face); 
wherein the seal is made of a first material including a ceramic material, and the seal has a unitary construction (Col. 2, Lines 53-64, Fig. 2-6 show the unitary construction of the seal); wherein the internal cavity is defined within and bounded in the radial direction by a thickness of the seal body (thickness of element 30);
Razzell does not teach wherein the first region includes a third section that extends transversely from the first section such that the third section has a component in the axial direction to interconnect the first section and the at least one inlet flow aperture, with the third section extending along 
Eckert teaches an impingement baffle that is attached directly to a shroud support structure such that the combination provides a low-leakage, high pressure plenum for supplying impingement airflow to the turbine rotor shroud for cooling purposes (abstract). 
Eckert further teaches the baffle (element 38) that divides the internal cavity into at least a first region (element 43) and a second region (region outside of element 38), the first region including a first section (element 41) extending transversely from a second section (element 44), a third section (element 42, Fig. 2 of Eckert) that extends transversely from the first section such that the third section has a component in the axial direction to interconnect the first section (as shown in fig. 2) and the one or more inlet flow apertures (element 44), with the third section extending along the wall of the seal body that defines the impingement face such that the first region at least partially surrounds the second region (the third section does partially surround the second region),
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Razzell with the teachings of Eckert 
Regarding claim 25, Razzell as modified above teaches the baffle has a C-shaped geometry including a first baffle portion interconnecting second and third baffle portions (Eckert illustrates a C-shaped baffle design), the first portion establishes the first section, the second baffle portion establishes the second section, and the third portion establishes the third section; and the third portion of the baffle is trapped between the respective pair of mounting blocks and ramped surfaces of the internal cavity (as shown in fig. 2 of Razzell, the baffle is sandwiched between the two mounting blocks).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745